DYER, District Judge.
Concurring in all that Judge TRIEBER has just stated here this morning, nothing remains now for me to do but to appoint a receiver for the defendant company. When matters of this sort are pending in this court, and probably before other judges also, various applications are sometimes made to the court before any action is had for the appointment of a receiver, and names after names are presented to the court by letter or otherwise. I may state that such applications have been made to me, and some persons'’ names suggested who are members of this order. I do not believe that it is for the best interest of the parties, concerned that a member of this order should be appointed receiver thereof, because there may arise a factional fight among the members of the order that would not be well for the order. After concurring in all that Judge TRIEBER has said here this 'morning, and desiring to do the best I can for the organization, and considering the various parties, I have reached the conclusion that as good a man as I could appoint as such receiver is former United States District Attorney Charles A. Houts. His appointment is now made, and he will be required to give bond in the sum of $50,-000, to be approved by the court, and he will take immediate possession of all the assets of the order.